 
Execution Copy
 

--------------------------------------------------------------------------------

 

Loan Agreement
 
Dated as of December ___, 2011
 
By and between:
Hotel Outsource Management International, Inc., a Delaware corporation whose
address for the purposes of notices sent under this Agreement shall be One
Embarcadero Center, Suite 500, San Francisco CA 94111, Fax: +1-415-433 5994,
e-mail: jackronnel@my-homi.com; with a copy to Reif & Reif Law Offices, 6-2
HaSitvanit Street., Bet Shemesh 99552, Israel, Fax: +972-2-999-7993, e-mail:
Mail@ReifLaw.com (the “Borrower”);

 
And:
Daniel Cohen, of 10 Iris Street, PO Box 4591, Caesarea 30889, Israel (the
“Lender”);

 
Whereas:
Lender loaned USD 100,000 to Borrower, pursuant to an agreement dated January
28, 2010 (the “Previous Loan” and the “Previous Agreement”, respectively); and

 
Whereas:
In accordance with the terms of the Previous Loan Agreement, Borrower has paid
all the interest on the Previous Loan that has accrued up until the date hereof,
but has not repaid any of the principal of the Previous Loan, such that the
total amount outstanding and owed to Lender by Borrower, under the Previous Loan
Agreement, is, as of the date hereof, equal to the original principal of the
Previous Loan, namely, USD 100,000; and

 
Whereas:
Pursuant to the Previous Loan Agreement, Borrower was scheduled to begin
repaying the principal on the Previous Loan, commencing as of the end of
Q1/2012; and

 
Whereas:
Borrower still requires additional funds, as medium term financing until its
business becomes cash-flow positive, which, in the current economic climate, it
anticipates that it will not be able to obtain from banking institutions in the
immediate future; and

 
Whereas:
Borrower has requested that Lender, who holds office as President of Borrower,
assist Borrower by agreeing to renew the Previous Loan under the terms set forth
in this Agreement below; and

 
Whereas:
Lender is willing to renew the Previous Loan, all subject to and in accordance
with the terms of this Agreement;

 
 
Therefore, the parties have made condition and agreed as follows:
 
1.  
The Loan

 
 
Upon the terms and conditions set forth in this Agreement, Lender agrees to loan
to Borrower the principal amount of USD 100,000 (one hundred thousand USD) (the
“Loan”), in the following manner.
 
1.1  
At Borrower’s request, Lender agrees to recycle  the Previous Loan, such that,
as of the date hereof and upon this Agreement being signed by Lender and
Borrower (the “Loan Date”), Borrower shall be deemed to have fulfilled all of
its obligations under the Previous Loan Agreement, and the aforementioned amount
shall concurrently be deemed re-loaned to Borrower by Lender, under the terms
set forth herein.

 
1.2  
For avoidance of any doubt, as of the Loan Date, upon enaction of the provisions
of Section ‎1.1 above, Borrower shall have discharged all of its obligations and
undertakings pursuant to the Previous Loan Agreement, and neither Party shall
have any claim against the other in respect of the Previous Loan Agreement.

 
2.  
Interest

 
Interest will accrue on the entire outstanding balance of the Loan, commencing
as of the Loan Date, at the rate of 8% per annum (the “Interest”).
 
 
2
 
Loan Agreement: HOMI - Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
3.  
Repayment

 
3.1  
Borrower shall repay the entire Loan, with all accrued Interest in 16 (sixteen)
consecutive, quarterly payments, commencing as of April 1, 2012 and thereafter
on the first day of each calendar quarter, ending with the final payment on
January 1, 2016.

 
3.2  
Notwithstanding the foregoing, as of the Loan Date, there will be a two year
grace period prior to commencement of repayment of the principal of the Loan
(the “Grace Period”). Accordingly, for each of the first eight quarterly
repayments, the repayment will comprise of accrued Interest, without principal.
The principal of the Loan will be repaid in eight equal installments over the
subsequent eight quarters, together with accrued Interest, commencing April 1,
2014.

 
4.  
Conversion

 
4.1  
During the Grace Period, Lender shall have the right, in his discretion, to
convert the outstanding balance of the Loan and accrued Interest into shares of
Borrower’s common stock, in accordance with the provisions of this Section ‎4.

 
4.2  
Conversion may be of all of the outstanding balance of the Loan and accrued
Interest, or any part thereof from time to time during the Grace Period.

 
4.3  
The conversion will be at a price per share of $0.03. If, however, at any time
prior to full repayment of the Loan, Borrower shall conduct a Rights Offering,
then, notwithstanding the foregoing, the price per share in the event of a
subsequent conversion by Lender pursuant to this Agreement shall be the price
per share in said Rights Offering. Lender shall also be entitled, in its
discretion, to exercise all or part of its conversion rights in the context of
exercising its rights in such Rights Offering.

 
4.4  
Conversion will be by means of written notice by Lender to Borrower, stating the
amount of outstanding Loan and accrued Interest which is being converted. Within
30 days of receiving a conversion notice, the Borrower shall issue to Lender, or
to Lender’s order, the applicable quantity of shares of Borrower’s common stock.

 
4.5  
Any and all amounts of the outstanding Loan and accrued Interest which are so
converted by Lender will be deemed repaid by Borrower upon the issue to Lender,
or to Lender’s order, of the applicable quantity of shares of Borrower’s common
stock.

 
4.6  
The conversion right shall expire at the end of the Grace Period.

 
5.  
Late Payment

 
Without derogating from any statutory remedies and/or other remedies available
under the terms of this Agreement, any sums not paid by Borrower at the
appointed time under this Agreement shall be  subject to interest at the highest
rate of interest then charged by Bank Leumi of Israel in respect of Dollar sums
overdrawn beyond an agreed credit facility, such interest to accrue from the
date payment was originally due until the date of actual payment; this interest
rate shall initially be determined on the date payment was originally due, and
thereafter monthly until the date of actual payment. Nothing in this Section
‎5 may be construed in any way as derogating from Borrower’s undertaking and
obligation to repay the Loan and pay the Interest as set forth above. Arrears
interest accruing pursuant to the terms of this Section ‎5 shall, for all
intents and purposes, be deemed part of the Interest, as defined herein.
 
6.  
Specified Purpose of Loan

 
 
6.1  
The Parties hereby confirm and agree that Borrower requested the Loan for the
sole purpose of using all of said Loan to finance its activity in the ordinary
course of business, including making financing available to one or more of its
subsidiaries, to finance their activity in the ordinary course of business (the
“Specified Purpose”).

 
6.2  
Borrower hereby undertakes to use the Loan solely for the Specified Purpose and
not to use any part of the Loan for any purpose other than the Specified
Purpose.

 
 
3
 
Loan Agreement: HOMI - Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
6.3  
Borrower hereby recognizes and acknowledges that Lender’s consent to make the
Loan to Borrower in accordance with the terms hereof is inter alia subject to
and in reliance upon Borrower’s undertaking as set forth in Section ‎6.2 above,
which is a fundamental condition of this Agreement.

 
7.  
Borrower’s General Covenants

 
 
7.1  
Borrower shall keep proper records and books of account in accordance with
generally accepted accounting principles consistently applied, and shall
maintain, preserve and keep all of its properties and assets in good working
order and condition, subject to ordinary wear and tear.

 
7.2  
Borrower shall conduct its affairs in such manner as is appropriate for a public
company whose shares are traded on the New York OTCQB, and in accordance with
all laws and regulations by which it is bound.

 
7.3  
Other than in the ordinary course of business or otherwise as agreed to in
writing by the Lender, on a case by case basis, Borrower shall not create,
incur, or assume any indebtedness, nor shall it create incur, assume or suffer
any mortgage, pledge, lien, security interest, charge or encumbrance of any kind
or nature in or upon any of its property or assets, whether now owned or
hereafter acquired, nor shall it sell, lease, assign, transfer or otherwise
dispose of any of its assets, including its accounts receivable.

 
8.  
Representations and Warranties

 
 
Borrower hereby represents and warrants to Lender as follows:
 
8.1  
that it is duly organized and existing under the laws of the jurisdiction in
which it was incorporated, with the requisite corporate or other power to own
and operate its properties and assets, and to carry on its business as presently
conducted and to execute and perform its obligations under this Agreement;

 
8.2  
that this Agreement is valid and binding upon it and it is bound by it and
obliged to act in accordance with its terms; and that the execution and
performance by it of this Agreement, and compliance therewith, and the
consummation of the transactions contemplated by this Agreement will not result
in any violation of and will not conflict with, or result in a breach of any of
the terms of, or constitute a default under, any document, other obligation,
law, regulation or order to which it is or will be party or by which it is or
will be bound;

 
8.3  
that all actions on its part and on the part of its directors, required for the
authorization, execution, and performance by it, of this Agreement, and the
consummation of all the transactions contemplated herein, have been obtained, or
that they will be obtained within 30 days of the date hereof and until such time
as they are obtained no use will be made of the Loan, which will, until such
time, be deemed held in trust for Lender by Borrower;

 
8.4  
that this Agreement and the entire contents thereof do not require that any
notice be made to any authorities, other than notice which has already been made
by Borrower or which will be made by Borrower in a timely manner (such as a Form
8-K), in accordance with all laws and regulations by which Borrower is bound, in
accordance with directions which Borrower will receive from its US Legal
Counsel.

 
9.  
Events of Default

 
The occurrence and continuation of any of the following events shall be
considered an Event of Default upon the occurrence of which the entire unpaid
balance of the Loan and Interest, and all reasonable costs of collection,
including reasonable attorney fees and expenses, shall become immediately due
and payable:
 
9.1  
Borrower shall fail to make any payment which it is obliged to make under the
terms of this Agreement and such failure is not fully remedied within thirty
(30) days after the occurrence thereof;

 
9.2  
for the avoidance of doubt it is hereby stipulated and emphasized that it is the
fundamental obligation and undertaking of Borrower to repay the Loan and pay the
Interest, in accordance with the schedule set forth herein, and that failure by
Borrower to repay the Loan and pay the Interest in such manner shall be
considered an Event of Default, regardless of the reason for such failure, and
without Lender being required to deliver any kind of notice to Borrower;

 
 
4
 
Loan Agreement: HOMI - Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
9.3  
Borrower shall default in the performance of any material covenant or obligation
contained herein or in any other agreement, debenture, pledge, promissory note
or other instrument of indebtedness with Lender and such default is not remedied
within thirty (30) days after the occurrence thereof;

 
9.4  
Borrower uses and/or attempts and/or permits use of the Loan, or any part
thereof, for any purpose other than the Specified Purpose;

 
9.5  
any representation or warranty made by or on behalf of Borrower to Lender,
howsoever in connection with the Loan and/or this Agreement, shall at any time
prove to have been incorrect or misleading;

 
9.6  
any judgment materially affecting the ability of Borrower to repay the Loan and
pay the Interest shall be entered against Borrower or any attachment, levy or
execution against a substantial portion of its properties shall remain unpaid,
or shall not be released, discharged, dismissed, suspended or stayed for a
period of thirty (30) days or more after its entry, issue or levy, as the case
may be;

 
9.7  
any proceedings seeking to declare Borrower bankrupt, or insolvent, or seeking
liquidation, winding up, reorganization, arrangement with creditors, composition
of debts or any other similar proceedings shall be initiated against Borrower,
and such proceeding shall not be dismissed within thirty (30) days;

 
9.8  
any event shall occur materially affecting the ability of Borrower to repay the
Loan and pay the Interest under the terms of this Agreement.

 
10.  
Miscellaneous

 
10.1  
In view of the fact that Lender is a shareholder in Borrower and holds office as
a Director and as President of Borrower, Lender hereby agrees that, so long as
he owns more than 1% of Borrower’s issued and outstanding share capital or is a
member of Borrower’s Board of Directors or management, he will not participate
in any vote taken by any of the organs within Borrower’s corporate structure in
connection with this Agreement. This clause is in addition to, and without
derogating from, the provisions of applicable law that may apply to this
Agreement in connection with its being an agreement between a corporation and
individuals who are shareholders and directors of that corporation.

 
10.2  
Lender shall be entitled, at any time and without requiring the consent of
Borrower or any other individual, to assign all or any part of his rights under
this Agreement, to any other entity. Borrower shall not be entitled to assign
all or any part of its rights and/or obligations under this Agreement, without
Lender’s advance written consent.

 
10.3  
No Amendment to this Agreement, or any part thereof, shall be valid or binding
upon the Parties unless drawn up in writing and signed by both Parties.

 
10.4  
As used in this Agreement, the term “including”, and all derivations thereof,
shall mean “including, without limitation”, unless expressly stipulated to the
contrary. Where the context permits, use of the singular number includes the
plural and vice versa and words denoting any gender shall include all genders.
The Preamble, and any Appendices, Exhibits or Schedules to this Agreement,
constitute an integral part hereof. Section headings are for convenience
purposes only, and may not be used in the construction or interpretation of this
Agreement.

 
10.5  
No failure or delay on the part of any party in exercising any right and/or
remedy to which it may be entitled hereunder and/or by law shall operate as a
waiver by that party of any right whatsoever. No waiver of any right under this
Agreement shall be deemed as a waiver of any further or future right hereunder,
whether or not such right is the same kind of right as was waived in a previous
instance.

 
10.6  
In case any provision of the Agreement shall be declared invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and shall
continue in full force and effect.

 
 
5
 
Loan Agreement: HOMI - Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
10.7  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and replaces any previous agreements between the
parties, if at all, whether written or verbal, pertaining to any of the
subject-matter hereof.

 
10.8  
This Agreement shall be governed by and construed in accordance with the laws of
Israel, without regard to its rules of conflict of laws. The parties hereby
agree and submit to the exclusive jurisdiction of the competent courts in the
city of Tel-Aviv, with respect to any claim or dispute arising out of and/or in
connection with this Agreement. For this purpose, Borrower hereby gives notice
that an address for service of court papers in any action relating to this
Agreement shall be c/o HOMI Israel Ltd., Merkazim A Building, 1 Aba Eben Street,
3rd Floor, Herzliya Pituach 46725, Israel.

 
10.9  
Notices sent by one party to the other under this Agreement will be sent by
registered mail to the addresses specified herein, delivered by hand, or
transmitted by fax and will be deemed to have reached their destination within 5
days of being deposited with the Post Office for dispatch as registered mail (10
days in the case of air mail), upon actual delivery when delivered by hand, and
upon receipt of the recipient’s confirmation of receipt when sent by fax.

 
10.10  
This Agreement may be executed in any number of counterparts, in original or by
facsimile, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
agreement.

 
In witness whereof the parties have executed this
 
Loan Agreement on the date first above written:
 
 
 
SIGNED for and on behalf
of                                                                                                )
Hotel Outsource Management International,
Inc.                                                           )
                                           )
By: /s/Avraham Bahry, Jacky
Ronnel                                                                                    )
 
 
SIGNED
by:                                                                                                                       
)
/s/Daniel
Cohen                                                                                                                
)
 
 
 
 